Title: To Benjamin Franklin from Mr. and Mrs. Samuel Hartley and John(?) Batley, 4 October 1780
From: Hartley, Samuel,Hartley, —— (Mrs. Samuel Hartley),Batley, John
To: Franklin, Benjamin


Hotel de Louis seize Wednesday 4th Octr 1780
Mr & Mrs Hartley & Mr Batley present their respectfull compliments to Dr Franklin—they will do themselves the honour of accepting his kind invitation on Fryday next.
  
Addressed: To / His Excellency / Dr Franklin / &c &c &c / Passy
Notation: Mr. & Mrs. Hartley. Paris 4 Oct. 1780
